                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

THERESA LIGATO, DONNA BUSILLO,                 :                   CIVIL ACTION
individually and as members of D & T           :
Transport Services, LLC, and D&T               :
TRANSPORT SERVICES, LLC
                                               :
                    v.                         :
                                               :
RYDER USED VEHICLE SALES, INC.                 :
                                               :                   NO. 19-2345

                                           ORDER

       AND NOW, this 16th day of July, 2019, upon consideration of Defendant’s Motion to

Dismiss (Docket No. 4) and Defendant’s Motion for Leave to File a Reply Brief (Docket No. 6)

and all documents filed in connection therewith, and for the reasons stated in the accompanying

Memorandum, IT IS HEREBY ORDERED AS FOLLOWS:

       1.     The Motion to Dismiss is GRANTED and Count III, IV, and V are hereby

DISMISSED.

       2.     The Motion for Leave to File a Reply Brief is DENIED.




                                                   BY THE COURT:




                                                   /s/ John R. Padova_________
                                                   John R. Padova, J.
